Citation Nr: 1317111	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  11-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a skin disorder, claimed as a fungal infection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen a service connection claim for a skin disorder, claimed as a fungal infection of the feet, hands, face, and scalp.  In his October 2011 substantive appeal, the Veteran stated that shortly after service separation in 1945, he sought treatment for his fungal infection at the VA medical center in Boise, Idaho, during the late 1940's.  Review of the Veteran's claims file indicates it was lost and subsequently rebuilt in approximately 2005.  It does not currently contain treatment records from the Boise VA medical center from the 1940's, or any statement confirming the unavailability of these records.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Additionally, the Veteran has reported ongoing VA medical treatment, primarily at a VA facility in Walla Walla, Washington, and other VA facilities in that region.  His VA treatment records were last requested by the RO in 2009, four years ago.  Therefore, the agency of original jurisdiction (AOJ) should attempt to obtain more current treatment records.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Boise, Idaho, for the period from the Veteran's service separation in 1945 to the present.  If no such records are available, that fact must be noted for the record.  

2.  Obtain any VA treatment records not already obtained from the Walla Walla VA clinic, as well as any other regional VA clinics at which the Veteran has received treatment for his claimed skin disorder.  If no such records are available, that fact must be noted for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, readjudicate the application to reopen a service connection claim for a skin disorder in light of all additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



